In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-19-00413-CR
                               __________________

                  PAUL ANDREW THORNHILL, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 258th District Court
                      San Jacinto County, Texas
                        Trial Cause No. 12,437
__________________________________________________________________

                          MEMORANDUM OPINION

       A jury convicted appellant Paul Andrew Thornhill of possession of a

controlled substance with intent to deliver, and the trial court assessed punishment

at fifteen years of confinement. On appeal, Thornhill challenges the legal sufficiency

of the evidence to support his conviction and the denial of his motion for mistrial.

We affirm the trial court’s judgment.




                                          1
                                  BACKGROUND

      A grand jury charged Thornhill with possession of a controlled substance,

namely methamphetamine, with intent to deliver, a first-degree felony. See Tex.

Health & Safety Code Ann. § 481.112(a), (d). The indictment included a second

count charging Thornhill with possession of a prohibited weapon, as well as an

enhancement paragraph alleging one prior felony conviction for possession of a

controlled substance, subjecting Thornhill to a minimum punishment of fifteen years

of confinement. See Tex. Penal Code Ann. § 12.42(c)(1). The trial court conducted

a jury trial, and prior to trial, the trial court approved Thornhill’s motion in limine,

limiting the evidence to only include the methamphetamines that Thornhill was

charged with and excluding extraneous offense evidence.

      William Wheeler testified that on March 27, 2018, he was driving a white

Ford truck, and when he got out at his friend’s house, an unknown person took off

in his truck. Savannah Echhade, Wheeler’s sister, testified that Wheeler asked her to

help locate the stolen truck. Echhade explained that when she found the truck, she

called the police and followed the woman who was driving the truck, which was

later recovered.

      Detective David Hernandez of the San Jacinto County Sheriff’s Office

testified that he mainly investigates narcotics offenses. Hernandez testified that on

March 27, 2018, he was working as a patrol deputy when he received a call regarding

                                           2
a stolen vehicle, and when he located the vehicle parked at a house, there was no one

in the vehicle. Hernandez testified that while conducting an immediate search of the

area, he encountered Thornhill, who was exiting the house and had a very large knife

on his side. Based on the circumstances, Hernandez explained that he took a felony

approach to the situation and drew his pistol for his safety. After Hernandez detained

and questioned Thornhill, he learned that Whitney Holloway was the driver of the

stolen truck, and Thornhill gave Hernandez consent to search the house for

Holloway.

      Hernandez testified that upon entering the house, he observed a crystal-like

substance on two spoons and some scales sitting on a coffee table, and Hernandez

explained that the items were consistent with the packaging and selling of narcotics

which led him to suspect the presence of methamphetamine. According to

Hernandez, after he cleared the house, he asked Thornhill about the illegal substance

on the scales, and Thornhill stated that “he didn’t know what I was talking about.”

Hernandez testified that based on the items he observed on the coffee table, he asked

Thornhill for consent to search the entire residence for narcotics, but Thornhill

denied consent because he claimed it was not his house. According to Hernandez,

Thornhill told him that the house belonged to his deceased brother. Hernandez

explained that he believed he had probable cause, so he secured the residence and

obtained a search warrant.

                                          3
      Hernandez testified that during his search of the house, he found a small

container with multiple baggies consistent with packaging and selling narcotics and

a “fairly large quantity[]” of methamphetamine. Hernandez explained that he found

fifteen grams of methamphetamine in the bedroom and a smaller amount wrapped

in cellophane. According to Hernandez, fifteen grams of methamphetamine is not a

personal usage amount, and the smaller amount wrapped in cellophane is the amount

typically sold on the street to users. Hernandez testified that he placed Thornhill

under arrest and found over eight hundred dollars in cash on his person.

      Deputy Bryan Pfluger of the San Jacinto County Sheriff’s Office testified that

on March 27, 2018, he received a call requesting assistance at the house Hernandez

was investigating after following the stolen truck, and Pfluger found Holloway

hiding under the carport and detained her for the unauthorized use of a motor vehicle.

Pfluger testified that he did not enter the house until after the search warrant was

presented. An undercover officer with the San Jacinto County Sheriff’s Office

testified that on March 27, 2018, he assisted Hernandez in drafting the search warrant

and searching the house. The undercover officer explained that he found

methamphetamine in the bedroom. According to the undercover officer, he had

previously encountered Thornhill at the house in October 2017. Patrick Tynan, a

forensic analyst with the Houston Forensic Science Center, testified that he




                                          4
performed testing on the four baggies containing evidence recovered from the house,

and the tests indicated the presence of methamphetamine in all four items.

      At the close of the State’s evidence, defense counsel moved for a directed

verdict, arguing that the State failed to prove a causal connection. The trial court

denied defense counsel’s motion for directed verdict. The jury found Thornhill guilty

of possession of a controlled substance with intent to deliver methamphetamine. The

trial court conducted a sentencing hearing, during which Thornhill pleaded “true” to

the enhancement paragraph. After Thornhill entered a plea agreement regarding

Count Two in the indictment, the trial court assessed Thornhill’s punishment at

fifteen years of confinement on Count One and Count Two and ordered the sentences

to run concurrently.

                                     ANALYSIS

      In issue one, Thornhill contends the evidence is insufficient to support his

conviction for possession of a controlled substance with intent to deliver because

there were not sufficient links between him and the methamphetamine found by the

police. According to Thornhill, the State failed to show that he possessed the

methamphetamine found in the bedroom of the house because he did not own the

house. Thornhill argues that his mere presence at the house is insufficient to establish

that he knowingly possessed the methamphetamine. The State contends that there

are multiple affirmative links connecting Thornhill with the methamphetamine.

                                           5
      In evaluating the legal sufficiency of the evidence, we review all the evidence

in the light most favorable to the verdict to determine whether any rational factfinder

could have found the essential elements of the offense beyond a reasonable doubt.

Brooks v. State, 323 S.W.3d 893, 902 n.19 (Tex. Crim. App. 2010) (citing Jackson

v. Virginia, 443 U.S. 307, 319 (1979)); Hooper v. State, 214 S.W.3d 9, 13 (Tex.

Crim. App. 2007). The jury is the ultimate authority on the credibility of the

witnesses and the weight to be given to their testimony. Penagraph v. State, 623

S.W.2d 341, 343 (Tex. Crim. App. [Panel Op.] 1981). An appellate court may not

sit as a thirteenth juror and substitute its judgment for that of the factfinder by

reevaluating the weight and the credibility of the evidence. Dewberry v. State, 4

S.W.3d 735, 740 (Tex. Crim. App. 1999); see also Brooks, 323 S.W.3d at 899. A

reviewing court must give full deference to the jury’s responsibility to fairly resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable inferences

from basic facts to ultimate facts. Hooper, 214 S.W.3d at 13. If the record contains

conflicting inferences, we must presume the jury resolved such facts in favor of the

verdict and defer to that resolution. See Brooks, 323 S.W.3d at 899 n.13; Clayton v.

State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). In addition, we “determine

whether the necessary inferences are reasonable based upon the combined and

cumulative force of all evidence when viewed in the light most favorable to the




                                          6
verdict.” Hooper, 214 S.W.3d at 16-17. We treat direct and circumstantial evidence

equally. Clayton, 235 S.W.3d at 778.

      A person commits an offense if the person knowingly possesses

methamphetamine with intent to deliver. Tex. Health & Safety Code Ann. §§

481.102(6), 1 481.112(a), (d). “‘Possession’ means actual care, custody, control, or

management.” Id. § 481.002(38).2 “To prove unlawful possession of a controlled

substance, the State must prove that: (1) the accused exercised control, management,

or care over the substance; and (2) the accused knew the matter possessed was

contraband.” Poindexter v. State, 153 S.W.3d 402, 405 (Tex. Crim. App. 2005),

abrogated on other grounds by Robinson v. State, 466 S.W.3d 166, 173 n.32 (Tex.

Crim. App. 2015).

      Regardless of whether the evidence is direct or circumstantial, it must
      establish that the defendant’s connection with the drug was more than
      fortuitous. This is the so-called “affirmative links” rule which protects
      the innocent bystander–a relative, friend, or even stranger to the actual
      possessor–from conviction merely because of his fortuitous proximity
      to someone else’s drugs. Mere presence at the location where drugs are
      found is thus, insufficient, by itself, to establish actual care, custody, or
      control of those drugs. However, presence or proximity, when
      combined with other evidence, either direct or circumstantial (e.g.,
      “links”), may well be sufficient to establish that element beyond a
      reasonable doubt.


      1
        We cite to the current version of section 481.102 of the Texas Health and
Safety Code because the 2021 amendment does not affect the outcome of this appeal.
      2
        We cite to the current version of section 481.002 of the Texas Health and
Safety Code because the 2021 amendment does not affect the outcome of this appeal.

                                           7
Evans v. State, 202 S.W.3d 158, 161-62 (Tex. Crim. App. 2006) (footnotes omitted).

Because the “‘affirmative links’ rule is not an independent test of legal

sufficiency[,]” the Court of Criminal Appeals uses the term “‘link’ so that it is clear

that evidence of drug possession is judged by the same standard as all other

evidence.” Id. at 161 n.9.

          Reviewing courts have developed several factors showing a possible
          link between the accused and contraband, including: (1) the accused’s
          presence when the search was conducted, (2) whether the contraband
          was in plain view, (3) the accused’s proximity to and the accessibility
          of the contraband, (4) whether the accused was under the influence of
          narcotics when arrested, (5) whether the accused possessed other
          contraband or narcotics when arrested, (6) whether the accused made
          incriminating statements when arrested, (7) whether the accused
          attempted to flee, (8) whether the accused made furtive gestures, (9)
          whether there was an odor of contraband, (10) whether other
          contraband or drug paraphernalia were present, (11) whether the
          accused owned or had the right to possess the place where the
          contraband was found, (12) whether the contraband was found in an
          enclosed place, (13) whether the accused was found with a large
          amount of cash, and (14) whether the conduct of the accused indicated
          a consciousness of guilt.

Roberts v. State, 321 S.W.3d 545, 549 (Tex. App.—Houston [14th Dist.] 2010, pet.

ref’d).

          Thornhill contends the evidence is insufficient to show that he possessed the

methamphetamine found inside the bedroom of the house where he was arrested

because (1) the house belonged to his deceased brother, (2) the house was unable to

be locked because the doors were off the hinges, (3) he was arrested in the front yard,

(4) he had no illegal substances on his person, (5) there was no indication that he
                                            8
lived at the house, (6) paraphernalia found in plain view was not fingerprinted, (7)

there was no evidence he visited the bedroom where the methamphetamine was

found, and (8) there was no evidence regarding Holloway’s connection to the house

or that he was connected to Holloway. The record shows that Thornhill was not in

exclusive possession of the bedroom where the controlled substance was found.

Thus, additional facts and circumstances must link Thornhill to the contraband in

such a way that the jury could conclude that he had knowledge of the contraband

and exercised control over it. See Roberson v. State, 80 S.W.3d 730, 735 (Tex.

App.—Houston [1st Dist.] 2002, pet. ref’d). Although the contraband was not in

Thornhill’s exclusive possession, the jury could infer that Thornhill intentionally or

knowingly possessed the contraband if there are sufficient independent facts and

circumstances justifying such an inference. See Tate v. State, 500 S.W.3d 410, 413-

14 (Tex. Crim. App. 2016); see also Tex. Penal Code Ann. § 6.03(a), (b). The State

is not required to present evidence on each factor to show a link between Thornhill

and the methamphetamine, and the absence of a factor is not evidence of innocence

that must be weighed against the factors that are present. See Espino-Cruz v. State,

586 S.W.3d 538, 544 (Tex. App.—Houston [14th Dist.] 2019, pet. ref’d).

      The jury could have rationally concluded beyond a reasonable doubt that

Thornhill possessed the methamphetamine found in the bedroom since he was

exiting the house when Hernandez first arrived at the scene; he gave Hernandez

                                          9
consent to search the house, instead of saying that he could not grant consent since

it was not his house, but belonged to his deceased brother; his presence at the house

when the search was conducted; his sole presence in the house where contraband,

including two spoons and some scales covered in a crystal-like substance was found

in plain view on a coffee table; his proximity to and the accessibility of the

contraband; the fact that contraband, which included multiple baggies consistent

with packaging and selling narcotics and a fairly large quantity of

methamphetamine, was present and found in a small container; and his possession

of over eight hundred dollars in cash on his person. See Roberts, 321 S.W.3d at 549.

Additionally, the jury heard testimony that the total weight of the methamphetamine

seized during the search of the house was an amount indicative of possession with

intent to deliver.

       In summary, the logical force of all the circumstantial evidence in this case,

combined with reasonable inferences, is sufficient to show that Thornhill had actual

care, custody, control, and management of the methamphetamine found in the

bedroom. See Evans, 202 S.W.3d at 166. Viewing all the evidence in the light most

favorable to the State, the jury could reasonably conclude, beyond a reasonable

doubt, that Thornhill committed the offense of possession of methamphetamine with

intent to deliver. See Jackson, 443 U.S. at 319; see also Hooper, 214 S.W.3d at 13.

We overrule issue one.

                                         10
      In issue two, Thornhill argues that the trial court abused its discretion by

denying his motion for mistrial after the State allegedly violated the trial court’s

limine order which prohibited evidence of his extraneous offenses. We review a trial

court’s denial of a motion for mistrial for an abuse of discretion, and we will reverse

only in extreme circumstances in which the prejudice was incurable. Hawkins v.

State, 135 S.W.3d 72, 76-77 (Tex. Crim. App. 2004); see also Ocon v. State, 284

S.W.3d 880, 884 (Tex. Crim. App. 2009) (concluding that mistrial is appropriate

only in extreme circumstances “for a narrow class of highly prejudicial and incurable

errors[]”). We must uphold a trial court’s ruling on a motion for mistrial if it was

within the zone of reasonable disagreement. Coble v. State, 330 S.W.3d 253, 292

(Tex. Crim. App. 2010).

      Thornhill complains about two instances in which he alleges that the State

violated his motion in limine. Based on our review of the first instance, we conclude

that Thornhill failed to preserve any error. To preserve an issue for appellate review,

the defendant must make a timely request, objection, or motion stating specific

grounds for the ruling he desires the trial judge to make and obtain a ruling on the

objection. Tex. R. App. P. 33.1(a); Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim.

App. 2002). The objection must be made at the earliest opportunity, and “[a] motion

for mistrial is timely only if it is made as soon as the grounds for it become apparent.”

Griggs v. State, 213 S.W.3d 923, 927 (Tex. Crim. App. 2007). To preserve error for

                                           11
appellate review, a defendant’s complaint on appeal must also comport with the

objection raised at trial. See Santellan v. State, 939 S.W.2d 155, 171 (Tex. Crim.

App. 1997).

      The record shows that defense counsel approached the bench after Hernandez

entered the courtroom with a “handful of evidence” that defense counsel described

as “pills and a bunch of the other stuff that is being kept out of the extraneous

offenses.” While defense counsel expressed concern that the jury may have seen the

extraneous offense evidence, defense counsel never made an objection or moved for

a mistrial based on Hernandez’s actions. Since Thornhill failed to move for a

mistrial, he has not preserved his argument for our review. See Tex. R. App. P. 33.1;

Griggs, 213 S.W.3d at 927.

      The second instance about which Thornhill complains occurred during

Hernandez’s testimony. When defense counsel asked Hernandez if he did anything

to confirm that Thornhill’s brother owned the house and had passed away,

Hernandez testified that “I did the other – other things to confirm that there had been

other offenses at that location.” The trial court sustained defense counsel’s objection

to Hernandez’s response as being non-responsive. The trial court advised the parties

that Hernandez had violated the defense’s motion in limine and instructed the State

to make sure its witnesses did not testify about any of Thornhill’s extraneous

offenses. Defense counsel asked the trial court to instruct the jury to disregard

                                          12
Hernandez’s non-responsive answer and moved for a mistrial. The trial court

instructed the jury to disregard Hernandez’s answer and denied the motion for

mistrial.

      Generally, a prompt instruction to disregard will cure a witness’s inadvertent

reference to an extraneous offense. Ovalle v. State, 13 S.W.3d 774, 783 (Tex. Crim.

App. 2000). An instruction to disregard can cure any improper impression unless the

evidence is so clearly calculated to inflame the minds of the jury or is of such

damning character as to suggest it would be impossible to remove the harmful

impression from the mind of the jury. Kemp v. State, 846 S.W.2d 289, 308 (Tex.

Crim. App. 1992). “On appeal, we generally presume the jury follows the trial

court’s instruction in the manner presented.” Thrift v. State, 176 S.W.3d 221, 224

(Tex. Crim. App. 2005). The presumption is rebuttable, but the appellant must rebut

the presumption by pointing to evidence that the jury failed to follow the trial court’s

instruction. Id.; Colburn v. State, 966 S.W.2d 511, 520 (Tex. Crim. App. 1998).

      Thornhill has not pointed to any evidence showing that the jury failed to

follow the trial court’s instruction. Nor was Hernandez’s reference that he did other

things to confirm that there had been other offenses at the house so calculated to

inflame the minds of a jury or of such a nature as to suggest the impossibility of

withdrawing the impression produced. See Kemp, 846 S.W.2d at 308. Under the

circumstances here, the trial court could have reasonably concluded that its

                                          13
instruction to disregard was sufficient to cure any error caused by Hernandez’s non-

responsive answer. See Ovalle, 13 S.W.3d at 783; Ladd v. State, 3 S.W.3d 547, 567

(Tex. Crim. App. 1999); Tennard v. State, 802 S.W.2d 678, 685 (Tex. Crim. App.

1990) (holding that prompt limiting instruction given after a witness referred to the

defendant’s prior prison time cured any error); Barney v. State, 698 S.W.2d 114, 125

(Tex. Crim. App. 1985) (holding that instruction to disregard to a reference to a

defendant’s status as “ex-con” cured any error). Therefore, we conclude that the trial

court’s denial of the motion for mistrial was within the zone of reasonable

disagreement. See Coble, 330 S.W.3d at 292; Ocon, 284 S.W.3d at 884; Griggs, 213

S.W.3d at 927. We overrule issue two. Having overruled each of Thornhill’s issues,

we affirm the trial court’s judgment.

      AFFIRMED.

                                                     _________________________
                                                        W. SCOTT GOLEMON
                                                            Chief Justice


Submitted on June 4, 2021
Opinion Delivered July 28, 2021
Do Not Publish

Before Golemon, C.J., Horton and Johnson, JJ.




                                         14